Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133429(147)(149)(151)(152)(155)                                                                        Maura D. Corrigan
  133554                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  NATIONAL PRIDE AT WORK, INC., et al,
           Plaintiffs-Appellees,
                                                                    SC: 133429
  v                                                                 COA: 265870
                                                                    Ingham CC: 05-000368-CZ
  GOVERNOR OF MICHIGAN,
          Defendant-Appellant,
  and
  CITY OF KALAMAZOO,

            Defendant-Appellee,

  and 

  ATTORNEY GENERAL,

                Intervening Defendant-Appellee. 

  _________________________________________
  NATIONAL PRIDE AT WORK, INC., a non- 

  profit organization on behalf of its Michigan 

  Members, et al.,

                Plaintiffs-Appellants, 

                                                                    SC: 133554      

  v                                                                 COA: 265870       

                                                                    Ingham CC: 05-000368-CZ
  GOVERNOR OF MICHIGAN and CITY OF
  KALAMAZOO,
          Defendants-Appellees, 

  and 

  ATTORNEY GENERAL,

             Intervening Defendant-Appellee. 

  _________________________________________

         On order of the Chief Justice, the motion for admission of Stephen M. Crampton
  pro hac vice is GRANTED. Motions by Michigan Family Forum, Citizens for the
  Protection of Marriage, American Family Association of Michigan and the City of Ann
  Arbor for leave to file briefs amicus curiae in this case are considered and they are
  GRANTED.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2007                    _________________________________________
                                                                               Clerk